UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 1, 2011 YOUBLAST GLOBAL, INC. (Exact name of registrant as specified in its charter) Delaware 000-52363 74-2820999 (State or Other Jurisdictionof Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 81 Greene Street, 4th Floor New York, New York 10012 (Address of principal executive offices) (zip code) (212) 465-3428 (Registrant's telephone number, including area code) Copies to: David J. Sorin, Esq. SorinRoyerCooper LLC Two Tower Center Blvd. East Brunswick, NJ 08816 Phone: (732) 839-0400 Fax: (732) 393-1901 (Former name, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective as of February 1, 2011, David W. Walker resigned as a director of the Company’s Board of Directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YOUBLAST GLOBAL, INC. Dated: February 11, 2011 By: /s/ Jeffrey Forster Name: Jeffrey Forster Title: Chief Executive Officer
